Citation Nr: 1105886	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-25 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for right shoulder 
impingement syndrome.

2.  Entitlement to a compensable evaluation for status post 
fracture of the left lateral sesamoid.

3.  Entitlement to a compensable evaluation for status post right 
knee arthroscopy.

4.  Entitlement to a compensable evaluation for residual scar of 
the face.

5.  Entitlement to a compensable evaluation for residual scars of 
the right knee post right knee arthroscopy.

6.  Entitlement to a compensable evaluation for residual scar of 
the right ankle.

7.  Entitlement to a compensable evaluation for allergic 
rhinitis.

8.  Entitlement to a compensable evaluation for migraine 
cephalalgia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to December 
2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection and assigned 
noncompensable evaluations for the disabilities on appeal.  

The claims file was subsequently transferred to the RO in St. 
Petersburg, Florida.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Indeed, at his November 2009 VA examination, he 
reported that he was presently employed in the security field.  
The question of entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disabilities is therefore not for consideration.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  
	
The Board notes that the Veteran's July 2007 substantive appeal 
also included the issues of entitlement to service connection for 
a bilateral wrist disorder, left shoulder disorder, and right 
foot disorder.  However, in a February 2010 rating decision, the 
RO granted service connection for bilateral wrist carpal 
instability, left shoulder impingement syndrome, and status post 
right sesamoid fracture, effective December 12, 2006.  As this is 
a full grant of the benefits sought on appeal for these issues, 
they are no longer under the Board's jurisdiction.


FINDINGS OF FACT

1.  The Veteran's impingement syndrome of the right shoulder was 
not manifested by limited range of motion of the shoulder, 
ankylosis, malunion of the clavicle or scapula, deformity of the 
humerus, or dislocation of the humerus.

2.  The Veteran's residuals of status post fracture of the left 
lateral sesamoid have been manifested by extension to 70 degrees, 
with pain starting at 65 degrees; and flexion to 80 degrees, with 
pain starting at 75 degrees; as well as mild hallux valgus 
metatarsalgia.

3.  The Veteran's residuals of status post right knee arthroscopy 
have been manifested by subjective complaints of pain and 
crepitus, with no objective findings of loss of range of motion, 
arthritis, subluxation, instability, or significant functional 
loss.

4.  The Veteran's residuals of a facial scar measure no more than 
1 x 1 centimeters, have none of the eight characteristics of 
disfigurement recognized by VA regulations for scars of the head 
and face; is not unstable; is not tender and painful on competent 
medical evaluation; and does not result in limitation of motion 
of the part affected.

5.  The Veteran's residual scars of the right knee post right 
knee arthroscopy measure approximately 0.5 x 0.5 centimeters, and 
do not produce any tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  


6.  The Veteran's residuals of a right ankle scar measure 
approximately 3 x 0.2 centimeters, and do not produce any 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  

7.  The Veteran's allergic rhinitis is manifested by 70 percent 
blockage in his right nostril and zero percent blockage in his 
left nostril, with no evidence of nasal polyps.

8.  The Veteran's migraine cephalalgia is not shown to be 
productive of characteristic prostrating attacks averaging one 
episode in 2 months over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
impingement syndrome of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5203 (2010).

2.  The criteria for an initial 10 percent rating, but no 
greater, for the residuals of a left foot sesamoid fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5279, 5280, 
5284 (2010).

3.  The criteria for an initial compensable rating for status 
post right knee arthroscopy have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 
5261 (2010).

4.  The criteria for an initial compensable rating for a residual 
scar of the face have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800-7805 (2010).

5.  The criteria for an initial compensable rating for residual 
scars of the right knee post right knee arthroscopy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 
(2010).

6.  The criteria for an initial compensable rating for a residual 
scar of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7800-7805 (2010).

7.  The criteria for an initial compensable rating for allergic 
rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6513 
(2010).

8.  The criteria for an initial compensable rating for migraine 
cephalalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 
8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Service treatment records have 
been obtained and are associated with the claims file.  Neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, the existence of any additional 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.   



The Veteran was afforded VA examinations in November 2006 and 
November 2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinions 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disabilities since the most recent VA examinations in 
November 2009.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  

The Board notes that the November 2009 VA examination report 
included the notation that the claims file contained no evidence 
of post-service treatment for any of the Veteran's claimed 
disabilities, but that the Veteran had brought in some private 
records.  Those records were not included with the report.  
However, a May 2008 letter sent to the Veteran clearly advised 
him that he could submit medical evidence to support his claim 
for increased ratings.  While VA has a duty to assist the Veteran 
in substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. 
West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait 
for help from VA).  The Veteran has not submitted the private 
treatment record or made any indication that he wished the RO to 
obtain them.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.



(CONTINUED NEXT PAGE)

II.  Initial Rating Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case 
regarding an increased rating claim, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Compensable Evaluation for Right Shoulder Impingement Syndrome

The Veteran seeks a higher evaluation for his service-connected 
right shoulder impingement syndrome, which has been rated as 
noncompensable under Diagnostic Code 5299-5203, impairment of the 
clavicle or scapula.  

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related to 
the dominant or nondominant hand.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69.  In this case, a November 
2006 VA examination report reflects that the Veteran is right 
hand dominant.  Therefore, as the disability in question relates 
to the Veteran's right shoulder, the rating evaluations for the 
major or dominant shoulder apply.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R.§ 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Under 
38 C.F.R.§ 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, i.e., the scapula and the humerus move as one 
piece, favorable abduction to 60 degrees is assigned a 30 percent 
rating.  Intermediate between favorable and unfavorable warrants 
a 40 percent evaluation for the major extremity.  Unfavorable, 
abduction limited to 25 degrees from the side warrants a 50 
percent evaluation for the major extremity.  

Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major arm when motion is only 
possible to the shoulder level, a 30 percent evaluation for 
limitation of motion of the major arm when motion is only 
possible to midway between the side and shoulder level, and a 40 
percent evaluation for the major arm when motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion) and 0 to 180 degrees of shoulder 
abduction.  See 38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in the 
major arm, malunion of the humerus of the major arm with either 
moderate or marked deformity or recurrent dislocation of the 
minor humerus at the shoulder joint warrants a 20 percent rating 
with infrequent guarding of shoulder movements, and a 30 percent 
rating with frequent guarding of all arm movements.  Fibrous 
union of the major humerus is assigned a 50 percent rating.  
Malunion of the head (false flail joint) is assigned a 60 percent 
rating and loss of head (flail shoulder) is assigned a 80 percent 
rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.

Under Diagnostic Code 5203, pertaining to impairment of the 
clavicle or scapula, nonunion of the major shoulder without loose 
movement or malunion warrants a 10 percent evaluation.  Nonunion 
with loose movement warrants a 20 percent evaluation.  
Dislocation of the major shoulder warrants a 20 percent 
evaluation.  The disability can also be rated on impairment of 
function of a contiguous joint. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion of 
the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Here, the Veteran was afforded a VA examination in November 2006, 
at which time he was diagnosed with right shoulder impingement 
syndrome.  Range of motion testing revealed flexion to 180 
degrees, abduction to 180 degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees.  Joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  X-rays of the 
right shoulder were within normal limits.

The Veteran was also afforded a VA joints examination in November 
2009, at which time he was diagnosed with mild right shoulder 
impingement syndrome.  He indicated that the front and side of 
the right shoulder were the most painful areas, and that he 
experienced flare-ups where the pain becomes significantly worse 
for about two hours approximately twice per week.  Physical 
examination revealed mild tenderness to palpation over the 
acromioclavicular joint and the subacromial bursa.  Range of 
motion testing revealed flexion to 180 degrees without pain, 
abduction to 180 degrees, internal rotation to 90 degrees, and 
external rotation to 90 degrees without pain.  Repetitive testing 
did not change of range of motion parameters.  However, the 
Veteran did have mild pain with cross-arm abduction and a mildly 
positive Near and Hawkins sign.

X-rays conducted in November 2009 revealed that the glenohumeral 
and acromioclavicular joint spaces are well maintained.  There 
were no destructive or degenerative lesions, and no fractures or 
dislocations.  However, type 2 acromion was noted.  

No additional medical records suggest a severity of the Veteran's 
service-connected right shoulder disability greater than 
reflected by the above evidence.  Accordingly, the Board finds 
that a compensable rating is not warranted for service-connected 
right shoulder impingement syndrome at any stage during the 
appeal period.  Specifically, without evidence of loss of range 
of motion, ankylosis of the shoulder joint, malunion of the 
clavicle or scapula, deformity of the humerus, or dislocation of 
the humerus or shoulder, a compensable rating is not warranted.  
Further, X-rays conducted in November 2009 revealed well-
maintained joint spaces.  Thus, a 10 percent under Diagnostic 
Code 5003 is not for consideration.  Although there was mild pain 
with cross-arm abduction in November 2009, this did not appear to 
result in any functional limitation, as the Veteran exhibited a 
full range of motion.  Therefore, an initial compensable rating 
for service-connected impingement syndrome of the right shoulder 
is denied.

Compensable Evaluation for Status Post Fracture of the Left 
Lateral Sesamoid

The Veteran also seeks a higher evaluation for his service-
connected status post fracture of the left lateral sesamoid, 
which has been assigned a noncompensable rating under Diagnostic 
Code 5299-5284, other foot injuries.  Under Diagnostic Code 5284, 
a 10 percent rating is assigned for a moderate foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

The Veteran was afforded a VA examination in November 2006, at 
which time he complained of pain and stiffness while standing or 
walking.  Examination of the left foot revealed no tenderness, 
weakness, edema, atrophy, or disturbed circulation.  Pes planus, 
pes cavus, hallux valgus, and hallux rigidus were not present.  
The examiner indicated that the Veteran did not have any 
limitation with standing and walking.  X-rays of the left foot 
were indicated to be within normal limits.  The examiner 
concluded that the Veteran's left foot condition had resolved 
itself, and therefore did not render a diagnosis.  

The Veteran was next afforded a VA joints examination in November 
2009, at which time he was diagnosed with status post left 
sesamoid fracture with persistent hallux valgus metatarsalgia, 
mild.  Examination of the left foot showed intact skin without 
erythema or ecchymosis, and no deformity noted.  Although he 
exhibited mild tenderness to palpation over the sesamoids in the 
first metatarsophalangeal joint, range of motion testing of the 
hallux revealed extension to 70 degrees, with pain starting at 65 
degrees; and flexion to 80 degrees, with pain starting at 75 
degrees.  Repetitive motion did not change these parameters.  
Range of motion testing of the interphalangeal joint revealed 
extension to neutral and flexion to 80 degrees without pain.  
There was no tenderness over the tarsal metatarsal joint, and the 
Veteran exhibited light touch sensation for superficial peroneal, 
deep peroneal, tibial sural, and saphenous nerves.  X-rays 
revealed sclerosis of the lateral sesamoid consistent with prior 
fracture.  Joint space at the first metatarsophalangeal joint was 
well maintained.  


Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as 
DeLuca are considered, the evidence does not show that the 
Veteran has met the criteria for a higher rating under Diagnostic 
Code 5284 as there is no evidence of a moderate disability of the 
left foot.  Rather, his left foot disability has been explicitly 
diagnosed by medical professionals as "mild" in nature.  The 
Board finds that the evidence of pain on use and other symptoms, 
in conjunction with the minimal objective physical findings, is 
insufficient to establish a moderate disability.  Although he 
reports pain, he had no essentially functional loss due to pain.  
The Board is unable to conclude that this level of functioning is 
indicative of a moderate disability.

Pursuant to Diagnostic Code 5280, unilateral hallux valgus is 
afforded a 10 percent rating if it is either severe (if 
equivalent to amputation of the great toe) or operated on with 
resection of the metatarsal head.  Here, however, the Veteran's 
hallux valgus had only been described as "mild."  As such, a 10 
percent evaluation is not warranted.  

However, under Diagnostic Code 5279, a 10 percent evaluation is 
awarded for either unilateral or bilateral anterior 
metatarsalgia.  As the Veteran has been diagnosed with mild 
metatarsalgia, the Board finds that a 10 percent evaluation is 
warranted.  However, for the reasons discussed above, and given 
the fact that 10 percent is the highest schedular rating under 
Diagnostic Code 5279, an evaluation in excess of 10 percent is 
not in order.  

Compensable Evaluation for Status Post Right Knee Arthroscopy

The Veteran also seeks a higher evaluation for his service-
connected status post right knee arthroscopy, which has been 
rated as noncompensable under Diagnostic Code 5014-5260, 
osteomalacia and limitation of leg flexion.  

As discussed above, the schedular criteria for degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion.  38 
C.F.R. 4.71, Diagnostic Code 5003.

The Board observes that normal range of knee motion is 140 
degrees of flexion and zero degrees of extension. 38 C.F.R. § 
4.71, Plate II.  Limitation of motion of the knee is contemplated 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board 
has also considered other relevant codes related to a right knee 
disability.  In order to warrant a higher evaluation, the Veteran 
must meet the following criteria. 

Diagnostic Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 percent 
evaluation is warranted where flexion is limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is limited 
to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees. And finally, 
where extension is limited to 45 degrees a 50 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent 
rating when there is ankylosis in a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 40 
percent rating is assigned when there is extremely unfavorable 
ankylosis in flexion between 10 and 20 degrees.  A 50 percent 
rating is warranted when there is extremely unfavorable ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
warranted when there is extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent 
rating when cartilage, semilunar, is dislocated with frequent 
episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent 
rating for removal of symptomatic, cartilage, semilunar.  

Diagnostic Code 5262 provides for a 10 percent disability rating 
when there is malunion of the tibia and fibula with slight knee 
or ankle disability.  A 20 percent rating is warranted when there 
is malunion of the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent rating is warranted when there is 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  And, a 40 percent rating is warranted when there is 
nonunion of the tibia and fibula with loose motion requiring a 
brace.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran 
also has limitation of knee motion which at least meets the 
criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.   If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 
10 percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint. VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Here, the Veteran was afforded a VA examination in November 2006, 
at which time he complained of occasional weakness and 
"popping" while squatting.  Objective examination of the right 
knee revealed no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement, 
although crepitus was noted.  Range of motion testing revealed 
flexion to 140 degrees and extension to zero degrees.  Joint 
function was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  The 
anterior and posterior cruciate ligament stability test as well 
as the medial and lateral collateral ligament stability test were 
within normal limits. The examiner diagnosed the Veteran with 
status post right arthroscopic meniscal repair.  

The Veteran was also afforded a VA joints examination in November 
2009, at which time the Veteran complained of continued pain in 
the medial and lateral aspects his knee as well as flare-ups 
which occurred approximately once per week and lasted about 3 
hours.  Objective examination of the right knee revealed intact 
skin without erythema,  ecchymosis, or effusion.  Range of motion 
testing revealed flexion to 140 degrees and extension to zero 
degrees.  Repetitive motion did not change these parameters.  The 
knee was stable to varus and valgus stress in extension and 
partial flexion.  Lachman's testing, McMurray's circumduction 
testing, anterior and posterior drawer testing, and patellar 
grind testing were all negative.  The knee was nontender along 
the patellar facets of the medial and lateral joint lines.  X-
rays revealed well-maintained medial and lateral joint spaces, as 
well as a well-maintained patellofemoral joint space.  There were 
no fractures, dislocations, or degenerative lesions noted.  The 
examiner diagnosed the Veteran with mild right knee pain status 
post arthroscopy.

The Board finds that the Veteran's right knee disability is 
manifested by subjective complaints of pain and crepitus.  There 
is no objective evidence of dislocated semilunar cartilage, 
removal of semilunar cartilage, or impairment of the tibia or 
fibula.  The evidence of record also shows that the Veteran 
retains a full range of motion of the right knee.  Ankylosis has 
therefore not been demonstrated.  The Veteran does not contend 
otherwise.  As such, the Board concludes that neither a 
compensable rating, nor a separate compensable rating, is 
warranted under Diagnostic Codes 5256, 5258, 5259, or 5262 for 
any period of the claim. 

Furthermore, the Board finds that the Veteran is not entitled to 
higher ratings for limitation of extension or flexion.  
Specifically, at the time of the November 2006 and November 2009 
VA examinations, the examiner noted that the Veteran had flexion 
to 140 degrees and extension to zero degrees.  Upon physical 
examination, the examiners observed no instability, no ankylosis, 
no arthritis, and no loss of motion due to pain, fatigue, 
weakness or lack of endurance after repetitions.  The November 
2006 examiner did note crepitus, while the November 2009 examiner 
indicated that patellar grind testing produced negative results. 
VA treatment records do not show a more severe loss of range of 
motion.  Because extension was not limited to 10 degrees, a 
higher rating is not warranted under DC 5261.  Because flexion 
was not limited to 45 degrees,  he is also not entitled to a 
separate compensable rating for limitation of flexion.  See 
VAOPGCPREC 9-04.

The Board has also considered whether the Veteran is entitled to 
a higher rating based on the functional equivalent of limitation 
of motion.  The Board notes that the both the November 2006 and 
November 2009 examiners indicated that joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.   Therefore, 
even considering the Veteran's subjective complaints of pain and 
crepitus, the evidence does not warrant a higher rating under the 
rating schedule or in contemplation of additional factors 
affecting limitation of motion as set forth in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

The assignment of a compensable rating under Diagnostic Code 5003 
is also not warranted.  The current evidence is negative for X-
ray evidence of degenerative joint disease.

The Board has further considered whether the Veteran is entitled 
to a compensable rating under DC 5257.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  However, the subjective and objective evidence 
shows that the Veteran's right knee is stable.  Specifically, the 
Veteran has not complained of instability and the November 2009 
examiner found that the right knee was stable to both varus and 
valgus stress.  Therefore, the evidence fails to show that his 
right knee disability results in instability or subluxation.  As 
such, the Board finds that the Veteran is not entitled to a 
higher or separate rating under DC 5257.

Accordingly, the Board concludes that a compensable evaluation 
for the Veteran's service-connected right knee disability is not 
warranted for the entire claims period. 

Compensable Evaluation for Residual Scar of the Face

The Board notes that changes have recently been made to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  However, these changes apply only 
to applications for benefits received on or after October 23, 
2008, which is well after the date of the appellant's October 
2006 claim.  Therefore, the Board may proceed with the evaluation 
of the Veteran's disability.

The Veteran is currently assigned a noncompensable disability 
rating for the residuals of a scar on the right upper corner of 
his forehead.  Diagnostic Code 7800 evaluates scars based upon 
disfigurement of the head, face, or neck.  Under this Code, a 10 
percent evaluation is assigned if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there are 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are two or three characteristics of 
disfigurement.  See 38 C.F.R. § 4.118 (2010).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more 
inches (13 or more centimeters (cm.)) in length; (2) A scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) The 
surface contour of the scar is elevated or depressed on 
palpation; (4) The scar is adherent to underlying tissue; (5) The 
skin is hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) There is underlying soft tissue missing 
in an area exceeding six square inches (39 sq. cm.); (8) The skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2010).

In this case, the Board finds that the competent medical evidence 
reflects the appellant's service-connected forehead scar 
demonstrates none of the eight characteristics of disfigurement 
specified above.  At his November 2006 examination, the Veteran's 
forehead scar was measured to be 1 x 1 centimeters in size.  
There was no functional impairment from the scar.  In addition, 
there was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  

At the November 2009 examination, the examiner indicated that 
there was no residual scar in the right upper corner of the 
Veteran's forehead.  The Veteran had no complaints or symptoms 
caused by his scar.  Clearly, the Veteran does not demonstrate 
any of the eight characteristics of disfigurement under 38 C.F.R. 
§ 4.118 (2010).  Therefore, as none of the criteria for a 10 
percent evaluation have been met, a compensable evaluation is not 
warranted under this rating code.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2010).

Diagnostic Codes 7801 and 7802 provide criteria to evaluate scars 
other than of the head, face, or neck.  However, as the service-
connected scar on the forehead clearly involves the head and 
face, these Codes are not for application.

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state that 
an unstable scar is one where, for any reason, there is loss of 
covering of skin over the scar; and that a superficial scar is 
one not associated with underlying soft tissue damage.  As 
indicated above, there is no evidence that the Veteran's scar is 
unstable.  

Diagnostic Code 7804 provides that a 10 percent disability rating 
is warranted for a tender and painful superficial scar.  As noted 
above, the Veteran's scar was not tender or painful.  

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  This Diagnostic Code is not for 
application as the November 2006 VA examiner specifically stated 
that the scar produced no functional impairment.  

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his service-connected forehead scar under any of the 
potentially applicable Diagnostic Codes.  

For the reasons stated above, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.

Compensable Evaluations for Residual Scars of the
Right Knee Post Right Knee Arthroscopy and Residual Scar of the 
Left Ankle

The Veteran also seeks higher evaluations for his residual scars 
of the right knee and right ankle, both of which have been rated 
as noncompensable under Diagnostic Code 7805.

As discussed above, the rating criteria provide that superficial 
scars which are painful on examination or unstable (frequent loss 
of skin over the scar) warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Superficial scars 
that do not cause limited motion warrant a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 percent 
evaluation if the area or areas of involvement exceeds 6 square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  
The criteria provide that scars are otherwise rated based on 
limitation of function of affected part pursuant to Diagnostic 
Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Applying the rating criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against 
compensable ratings for the Veteran's right knee and right ankle 
scars.  With respect to the right knee scars, the November 2006 
examiner described them as three similar arthroscopy scars which 
are level and measure 0.5 x 0.5 centimeters.  They did not 
produce any tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, inflammation, or edema.  The 
November 2009 examiner described the knee scars as circular and 
measuring 0.5 centimeters in diameter.  They were hyperpigmented 
compared to the rest of the Veteran's skin.  The scars were 
nontender and superficial with no skin breakdown.  There was no 
inflammation, edema, keloid formation, or limitation of function.  

With respect to the right ankle scar, the November 2006 examiner 
described it as a laceration scar measuring approximately 3 x 0.2 
centimeters.  It did not produce any tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  The November 2009 examiner described the scar 
as semi-linear and measuring 2 centimeters in total length and 
0.2 centimeters in maximum breadth.  It was almost the same color 
as his skin, nontender, and exhibiting no skin breakdown.  The 
scar was superficial, with no inflammation, edema, keloid 
formation, or limitation of function.  

As such, the criteria for compensable ratings for either 
residuals scars of the right knee and residual scars of the right 
ankle have not been met.  The scars are superficial, with no 
inflammation, edema, keloid formation, or limitation of function, 
and do not result in limitation of motion or function.  



(CONTINUED NEXT PAGE)

Compensable Evaluation for Allergic Rhinitis

The Veteran also seeks a higher evaluation for his service-
connected allergic rhinitis, which has been rated as 
noncompensable under Diagnostic Code 6522, allergic or vasomotor 
rhinitis.  

Pursuant to Diagnostic Code 6522, a 10 percent rating is 
warranted for allergic rhinitis without polyps, but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.

Here, the Veteran was afforded a VA examination in November 2006, 
at which time he reported suffering from constant sinusitis with 
accompanying headaches, although the sinusitis did not 
incapacitate him.  Upon physical examination however, the 
examiner did not detect rhinitis or sinusitis.  

The Veteran was afforded another VA examination in November 2009.  
He reported that he took allergy medications on a daily basis, 
and that he would experience flare-ups if he missed a day.  
Objective examination revealed that his right nostril was 
approximately 70 percent blocked, while his left nostril was 
completely open.  There was no discharge, crusting, or bleeding 
noted in either nostril.  Nasal polyps were not present, and 
there was no evidence of permanent hypertrophy of the turbinates 
or granulomatous disease.  There was no septal deviation, tissue 
loss, sinus tenderness, or scarring or deformity of the nose.  X-
rays revealed that paranasal sinuses were all normally developed, 
with normal aeration and no findings to suggest sinusitis.  Edema 
of the nasal turbinates was detected bilaterally.  

The Board notes that in order to warrant a compensable rating for 
rhinitis without polyps, the evidence must show greater than 50 
percent obstruction of nasal passage on both sides or complete 
obstruction on one side.  Here, however, the Veteran demonstrated 
merely 70 percent obstruction on one side and zero percent 
obstruction on the other side.  As such, a compensable evaluation 
is not warranted.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
compensable rating for allergic rhinitis must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Compensable Evaluation for Migraine Cephalalgia

The Veteran also seeks a higher evaluation for his service-
connected migraine cephalalgia, which has been rated as 
noncompensable under Diagnostic Code 8100, migraine.  Under DC 
8100, a 10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months.  A 30 percent evaluation is 
warranted for migraines manifested by characteristic prostrating 
attacks occurring on an average of once a month over several 
months.  A 50 percent evaluation is warranted for migraines with 
very frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  38 C.F.R. § 4.124a 
, Diagnostic Code (DC) 8100.

The Veteran was afforded a VA examination in November 2006, at 
which time he complained of headaches characterized by sharp, 
retroorbital pain which occurred approximately once per week and 
lasted for about 30 minutes, during which time he was unable to 
do anything.  The examiner confirmed a diagnosis of migraine 
cephalalgia.  

The Veteran was afforded a VA neurological disorders examination 
in November 2009, at which time he complained of experiencing 
headaches approximately once per month.  Although he never tried 
to work through a headache, he indicated that he felt he could 
perform some ordinary activities while experiencing a headache.  
The examiner indicated that the headaches seem to be migrainous 
in nature, but are mild to moderate in intensity and resolve with 
the aid of rest and Motrin.  He further noted that the Veteran 
did not take any medication stronger than Motrin for his 
headaches, which usually resolve in about two hours.  The Veteran 
was found to be neurologically intact.  


After reviewing the totality of the evidence, the Board finds 
that a compensable rating is not warranted for the Veteran's 
headaches.  The Board notes that although the Veteran currently 
suffers from one headache per month, these headaches have been 
described as "mild to moderate" in intensity rather than 
"prostrating."  Indeed, at his November 2009 VA examination, 
the Veteran indicated his belief that he could perform ordinary 
activity while experiencing a headache.  Based on the foregoing, 
the Board finds that the preponderance of the evidence shows that 
a compensable evaluation for the Veteran's migraine headaches is 
not warranted.

With respect to all the Veteran's claims, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Board has considered the Veteran's lay statements regarding 
the severity of his disabilities.  The Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant higher ratings for service-connected disabilities; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, more probative than his 
assessment of the severity of his disabilities.  See Cartright, 2 
Vet. App. at 25.  


Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

 Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule for these 
disabilities shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for any of his service-connected disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  

The Board is aware the Veteran indicated at his November 2009 
examination that he works in security and feels that his right 
knee and left foot disabilities affect his ability to walk, and 
that his right shoulder impingement results in difficulty 
performing overhead activities required at his job.  However, at 
the same examination, the Veteran reported being able to walk for 
greater than two hours or one mile.  In addition, the examiner 
found that the Veteran had a full range of motion in his right 
shoulder and right knee, and that repetitive movement did not 
change this.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  The 
November 2006 examiner indicated that there was no functional 
impairment from the right shoulder, left foot, or right knee 
conditions. 

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

ORDER

A compensable evaluation for right shoulder impingement syndrome 
is denied.

A 10 percent evaluation, but no more, for status post fracture of 
the left lateral sesamoid is granted.

A compensable evaluation for status post right knee arthroscopy 
is denied.

A compensable evaluation for residual scars of the right knee 
post right knee arthroscopy is denied.

A compensable evaluation for residual scar of the right ankle is 
denied.

A compensable evaluation for residual scar of the face is denied.

A compensable evaluation for allergic rhinitis is denied.

A compensable evaluation for migraine cephalalgia is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


